Exhibit 10.3

WAIVER TO CREDIT AGREEMENT

This Waiver to Credit Agreement (this “Waiver), with an effective date of
May 14, 2014, is entered into by and among the Lenders identified on the
signature pages hereof (such Lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), BMO Harris Bank N.A., formerly
known as Harris N.A., as administrative agent for the Lenders (in such capacity,
“Agent”), and Cobra Electronics Corporation, a Delaware corporation
(“Borrower”).

WHEREAS, Borrower, Agent, and the Lenders are parties to that certain Credit
Agreement dated as of July 16, 2010 (as amended, modified or supplemented from
time to time, the “Credit Agreement”);

WHEREAS, Borrower has informed Agent and the Lenders that an Event of Default
exists under Section 9.1(b) of the Credit Agreement as a result of Borrower
permitting Adjusted EBITDA for the twelve month period ending on March 31, 2014
to be less than $1,500,000, constituting a breach of Section 8.22(c) of the
Credit Agreement (the “Existing Event of Default”); and

WHEREAS, Borrower has requested that Agent and the Lenders agree to waive the
Existing Event of Default, subject to the terms and conditions contained herein.

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.

2. Waiver. Subject to the satisfaction of the conditions set forth in Section 5
below and in reliance upon the representations and warranties of Borrower set
forth in Section 6 below, Agent and the Lenders hereby waive the Existing Event
of Default. This is a limited waiver and shall not be deemed to constitute a
waiver of any other Event of Default or any future breach of the Credit
Agreement or any of the other Loan Documents or any other requirements of any
provision of the Credit Agreement or any other Loan Documents.

3. Continuing Effect. Except as expressly set forth in Section 2 of this Waiver,
nothing in this Waiver shall constitute a modification or alteration of the
terms, conditions or covenants of the Credit Agreement or any other Loan
Document or a waiver of any other terms or provisions thereof, and the Credit
Agreement and the other Loan Documents shall remain unchanged and shall continue
in full force and effect, in each case as amended hereby.



--------------------------------------------------------------------------------

4. Reaffirmation and Confirmation. Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents,
in each case as modified hereby, represent the valid, enforceable and
collectible obligations of Borrower, and further acknowledges that there are no
existing claims, defenses, personal or otherwise, or rights of setoff whatsoever
with respect to the Credit Agreement or any other Loan Document. Borrower hereby
agrees that this Waiver in no way acts as a release or relinquishment of the
Liens and rights securing payments of its Obligations. The Liens and rights
securing payment of its Obligations are hereby ratified and confirmed by
Borrower in all respects.

5. Conditions to Effectiveness. This Waiver shall become effective as of the
date hereof and upon the satisfaction of the following conditions precedent:

(a) Each party hereto shall have executed and delivered this Waiver to Agent;

(b) Borrower shall have paid to Agent, for the pro rata benefit of the Lenders,
a waiver fee equal to $105,000; and

(c) No Default or Event of Default (other than the Existing Event of Default)
shall have occurred and be continuing on the date hereof or as of the date of
the effectiveness of this Waiver.

6. Representations and Warranties. In order to induce Agent and the Lenders to
enter into this Waiver, Borrower hereby represents and warrants to Agent and
Lenders, after giving effect to this Waiver:

(a) All representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct on and as of the date of this Waiver,
in each case as if then made, other than representations and warranties that
expressly relate solely to an earlier date (in which case such representations
and warranties were true and correct on and as of such earlier date);

(b) No Default or Event of Default (other than the Existing Event of Default)
has occurred and is continuing;

(c) This Waiver constitutes a legal, valid and binding obligation of Borrower
and is enforceable against Borrower in accordance with its respective terms.

7. Miscellaneous.

(a) Expenses. Borrower agrees to pay on demand all costs and expenses of Agent
(including the reasonable fees and expenses of outside counsel for Agent) in
connection with the preparation, negotiation, execution, delivery and
administration of this Waiver and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Waiver and
the Credit Agreement as amended hereby.

(b) Governing Law. This Waiver shall be a contract made under and governed by
the internal laws of the State of Illinois.

 

2



--------------------------------------------------------------------------------

(c) Counterparts. This Waiver may be executed in any number of counterparts, and
by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Waiver.

8. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and the Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which Borrower or any of its respective successors, assigns, or
other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Waiver for or on account of, or in relation
to, or in any way in connection with any of the Credit Agreement, or any of the
other Loan Documents or transactions thereunder or related thereto, other than
to the extent of those Claims which arise from the gross negligence or willful
misconduct of the applicable Releasee as determined in a final, non-appealable
judgment by a court of competent jurisdiction.

(b) Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

(c) Borrower agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed by
their respective officers thereunto duly authorized and delivered as of the date
first above written.

 

COBRA ELECTRONICS CORPORATION By:   /s/ Robert J. Ben Name:   Robert J. Ben
Title:   Senior Vice President, Chief Financial Officer and Secretary BMO HARRIS
BANK N.A., formerly known as Harris N.A., in its individual capacity as a Lender
and as Agent By:   /s/ William J. Kennedy Name:   William J. Kennedy Title:  
Vice President FIRST MIDWEST BANK, in its individual capacity as a Lender By:  
/s/ John Littrell Name:   John Littrell Title:   Group Senior Vice President

Signature Page to Waiver to Credit Agreement